DETAILED ACTION
	This action is responsive to 06/13/2022.
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 19-20 are objected to because of the following informalities:  For each of claims 19 and 20, change “The apparatus of claim 1” to “The apparatus of claim 11”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-13, 15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levesque et al. (US Pub. 2016/0179198), hereinafter Levesque.
Regarding claim 1, Levesque discloses a method comprising: using a location sensor to determine a current location of a user (using an interaction sensor 132 or a wearable computing device 101 may comprise … a global positioning system (GPS) device-see [0026], [0033], and [0121]-[0122]); based on a list of objects and associated locations of the objects (i.e., based on algorithms or lookup tables (in memory 104) useable by processor to determine whether a user is interacting with an object and characteristics associated with the object-see [0050], [0057]), determining whether the current location of the user is proximate to an object in the list of objects (i.e., processor 102 of computing device 101 may associate a user interacting with a particular object based on the proximity of the computing device to the object by using GPS data to determine whether the computing device 101 is within a predefined distance to the object-see [0121]); in response to the determination that the current location of the user is proximate to an object in the list of objects, begin monitoring a sensor of a wearable device to detect contact between the object and the user (i.e., object interaction detection module 124 comprises code that configures the processor 102 to monitor the interaction sensor 132 and/or additional sensors 130 (see fig. 1) to determine if a user has interacted with an object).  
Regarding claim 11, Levesque discloses an apparatus (computing device 101-see fig. 1) comprising at least one processor (processor 102-see fig. 1) configured to perform a method comprising: using a location sensor to determine a current location of a user (using an interaction sensor 132 or a wearable computing device 101 may comprise … a global positioning system (GPS) device-see [0026], [0033], and [0121]-[0122]); based on a list of objects and associated locations of the objects (i.e., based on algorithms or lookup tables (in memory 104) useable by processor to determine whether a user is interacting with an object and characteristics associated with the object-see [0050], [0057]), determining whether the current location of the user is proximate to an object in the list of objects (i.e., processor 102 of computing device 101 may associate a user interacting with a particular object based on the proximity of the computing device to the object by using GPS data to determine whether the computing device 101 is within a predefined distance to the object-see [0121]); in response to the determination that the current location of the user is proximate to an object in the list of objects, begin monitoring a sensor of a wearable device to detect contact between the object and the user (i.e., object interaction detection module 124 comprises code that configures the processor 102 to monitor the interaction sensor 132 and/or additional sensors 130 (see fig. 1) to determine if a user has interacted with an object).  
Regarding claims 2 and 12, Levesque discloses further comprising in response to a detection of contact between the object and the user, performing a program action associated with the object (a user 502 may contact an object 504 to determine information about the object, and computing device 506 may determine price of the object or perform price comparison with other local stores (see [0089] and figs. 5A-5B), or may determine if a type of tool (e.g., screwdriver) and whether the tool is correct for a project or a particular step of the project (see [0090] and figs. 5A-5B)).
Regarding claims 3 and 13, Levesque discloses wherein monitoring the sensor of the wearable device to detect contact comprises monitoring the sensor of the wearable device to detect motion of the user against the object (the interaction sensor 132 may capture images associated with a gesture made by the user and transmit sensor signals to the processor 102-see [0035], [0056], [0085], and fig. 4).
Regarding claims 5 and 15, Levesque discloses wherein the sensor of the wearable device is an accelerometer (the interaction sensor 132 may comprise an accelerometer-see [0033]).
Regarding claims 7 and 17, Levesque discloses wherein determining whether the current location of the user is proximate to an object in the list of objects comprises determining whether an object in the list of objects is within reach of the user (processor 102 may associate a user interaction with a particular object based on GPS data … to determine whether the computing device 101 is within a predefined distance to the object-see [0121]).
Regarding claims 8 and 18, Levesque discloses wherein the location sensor comprises a GPS sensor (the interaction sensor 132 may comprise … a global positioning system (GPS) device-see [0033] and [0121]).
Regarding claims 9 and 19, Levesque discloses wherein the wearable device is a smart watch (the computing device 101 may comprise a wearable device, e.g., a watch-see [0026] and [0049]).  
Regarding claims 10 and 20, Levesque discloses wherein the wearable device is a smart ring (the computing device 101 may comprise a wearable device, e.g., a ring-see [0026] and [0069]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levesque in view of Boshernitzan et al. (US Patent 9,996,738 B2), hereinafter Boshernitzan. 
Regarding claims 4 and 14, Levesque does not appear to expressly disclose wherein monitoring the sensor of the wearable device to detect motion of the user against the object comprises comparing vibration detected by the sensor with a vibration profile.
Boshernitzan is relied upon to teach wherein monitoring the sensor of the wearable device to detect motion of the user against the object comprises comparing vibration detected by the sensor with a vibration profile (see, for example, figs. 1-8 with description in [col. 4, ll. 30-col. 5, ll. 41], which teach  a control system that includes a housing engaged to a mounting surface, a sensor contained within the housing and in communication with a server, wherein a gesture associated with a user surface on which the sensor is mounted controls activity of a terminal device, wherein the sensor is comprised of an acoustic sensor or an accelerometer, such that data signals are comprised of vibration data (70) of contact interaction (60) with the mounting surface, wherein different gestures of the user can be used for controlling activity of the terminal device).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Boshernitzan with the invention of Levesque by using vibration profile of a vibration sensor to determine motion of a user of a wearable device relative to an object, as taught by Boshernitzan, as a simple substitution of one known element (e.g., an image sensor or camera) for another (a vibration sensor) to obtain predictable results (.i.e., gesture or movement of a user against an object).
Regarding claims 6 and 16, Boshernitzan is further relied upon to teach wherein the sensor of the wearable device is a vibration sensor (the sensor may be an acoustic sensor, wherein the data signals are sound data, such as volume, intensity, pitch, frequency, and duration, or the sensor may be an accelerometer, wherein the data signals are vibration data (see [col. 5, ll. 9-13]).  
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Boshernitzan with the invention of Levesque by using vibration profile of a vibration sensor, such as an acoustic sensor or an accelerometer, to determine motion of a user of a wearable device relative to an object, as taught by Boshernitzan, as a simple substitution of one known element (e.g., an image sensor or camera) for another (a vibration sensor) to obtain predictable results (.i.e., gesture or movement of a user against an object).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bess et al. (WO2013/165348 A1)-teaches a system that includes at least three accelerometers disposed in different locations of an area with a surface to capture respective vibration data corresponding to a command tapped onto the surface by a user, processing the vibration data to identify the command, and generating a control signal based on the command.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627